■Meulen C. J.
delivered the opinion of the Court.
Maritta Snell, the pauper, was born 'in 1807. She is an illegitimate, non compos daughter of Polly Snell, who is also non compos. Admitting that at the time of the pauper’s birth, the legal settlement of the mother was in Winthrop, and that in consequence, the déri-vátive settlement of the pauper was also in that town, still it is contended that both mother and daughter gained a new settlement in the town of Sidney in virtue of the act of 1821, ch. 122 ; as they both, at that time, and for several years before, had a permanent home in that town in the family of Calvin Snell. Upon the facts of the case, there is no question that at the time of the passing of the act they both resided, dwelt and had their home in Sidney, within the true meaning of the law. The only question is, what effect the act had upon them, if any, in relation to their settlement, or the settlement of either of them.
As the Court observed in the case of Lubec v. Eastport 3. Greenl, 220, the act operated to fix the settlement of thousands without any *125violation on their part; and it seems clear that the want of understanding and power of volition furnishes no valid objection against the capacity of the mother to gain a settlement, or rather to be settled in Sidney ; nor do we see why the same consequences do not follow in respect to the pauper, in the peculiar circumstances of this case, according to the principles, on which the decision in Lubec v. Eastport is founded. She was then about fourteen years of age. However it is contended that as there is no proof of emancipation, her settlement could not have been affected by the act above mentioned. But her mother had no family ; and both were maintained at the expense of Snell. The mother had not understanding and capacity sufficient to ‘enable her to emancipate her daughter; neither was the daughter under the superintendence, protection or control of the mother. As to all these purposes, she was in the situation of a destitute and helpless orphan ; and as completely so, as the pauper was in the case of Lubec v. Eastport. On these grounds it seems clear that no principle opposes the operation of the statute to fix her settlement in Sidney; and by giving it this construction, her settlement and that of her mother are both established in the same town; of course they cannot be legally separated. This is a circumstance always regarded, and is generally decisive in questions relative to the derivative settlement of minor children; but the minor in the present instance being illegitimate, cannot gain a new derivative settlement under the mother, but must retain her settlement in the town where the mother’s settlement was fixed at the time of the child’s birth. Both these unfortunate beings are therefore settled in Sidney ; and a nonsuit must be entered. Vlaintiffs nonsuit.